Barclay, J.
— The object of this suit in equity is to secure the declaration of a trust in certain land, in favor of the heirs of Letitiá Higbee, and a decree vesting the title in plaintiffs as her heirs.
The defendant denies the trust, and sets up the statute of limitations.
The facts shown by plaintiffs’ evidence are that, in 1838, Joseph Long and wife conveyed to Stephen Higbee the land in controversy and other real estate, by the deed which is recited in full in the statement preceding this opinion.
Stephen Higbee and his wife, Letitia, lived on the. . land until her death in 1855. She left three children. One died in infancy, and the others are the plaintiffs.
Stephen married the defendant afterwards, and continued to reside on the property until his death in January ^ 1888.
Defendant, his widow, lives on the land and claims it as owner in fee.
This suit was brought in December, 1888.
*291The land conveyed by Mr. Long and wife to Stephen Higbee was a tract of one hundred and sixty acres, worth between $1,200 and $1,600 at that time.
The plaintiffs assert title as heirs of Letitia Higbee. They make no claim as heirs at law of Stephen, but allege that they have no remedy at law, and hence go into equity to have a trust declared.
In their petition they charge that the intention of the grantors, in the deed of the sixteenth of January, 1838, was to convey the real estate to Stephen Higbee, “in trust for his wife Letitia and for her and her heirs, without any beneficial interest in said Stephen Higbee, except such as he would have and enjoy as the lawful husband of said Letitia, and as a naked trustee to hold the title to said real estate for said Letitia and her children and heirs at law; and that said real estate was given and advanced to the daughter of said grantors as a provisional advancement to her by said grantors.
The testimony submitted by plaintiffs to support these allegations consists of proof of the heirship of the parties, and the other facts above stated, together with the language of the deed.
There is no other evidence tending to show any such trust as is alleged.
The plaintiffs contend that the deed of itself made Stephen Higbee the trustee of an express trust for his wife, Letitia, and her heirs, in respect of the land in suit.
Concede, for argument, that the conveyance should be regarded as a gift to Stephen, as plaintiffs claim.
There is no principle of jurisprudence that prevents a father-in-law, owning real estate, from giving the same, or any part thereof, to his son-in-law. The transaction does not necessarily raise a trust in favor *292of the daughter, who may be the meritorious, moving cause of such a conveyance.
The deed vested in Stephen Higbee a fee simple title to the land at the time it was executed (1838). Nothing in its language can be construed as creating a trust for the heirs of Letitia.
The plaintiffs rely entirely on its terms for proof of the trust, and we think those terms fall short of expressing any such intent.
There is nothing in the facts tending to show an implied trust, even if plaintiffs could resort to that theory in view of their allegations of an express trust.
In no aspect of the facts do we consider that plaintiffs’ testimony establishes any sort of trust in their favor as heirs of Letitia Higbee.
The learned trial judge was entirely correct in ruling that plaintiffs had failed to make out á case.
The judgment is affirmed.
Black, C. J., and Brace and Macearlane, JJ., concur.